

EXHIBIT 10.3




COMSCORE, INC.
Restricted Stock Units Award Notice
This RESTRICTED STOCK UNITS AWARD NOTICE (this “Notice”) is made as of
_________, 20__, by and between comScore, Inc., a Delaware corporation (the
“Company”), and ___________ (the “Grantee”).
1.    Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Notice will have the meanings given to such terms in the comScore, Inc.
2018 Equity and Incentive Compensation Plan (the “Plan”).
2.    Grant of RSUs. Subject to and upon the terms, conditions and restrictions
set forth in this Notice and in the Plan, pursuant to authorization under a
resolution of the Committee, the Company has granted to the Grantee as of
_________ __, 20__ (the “Date of Grant”) ______ Restricted Stock Units (“RSUs”).
Each RSU shall represent the right of the Grantee to receive one share of Common
Stock subject to and upon the terms and conditions of this Notice.
3.    Restrictions on Transfer of RSUs. Subject to Section 15 of the Plan,
neither the RSUs evidenced hereby nor any interest therein or in the Common
Stock underlying such RSUs shall be transferable prior to payment to the Grantee
pursuant to Section 5 hereof other than by will or pursuant to the laws of
descent and distribution.
4.    Vesting of RSUs. The RSUs covered by this Notice shall become
nonforfeitable and payable to the Grantee pursuant to Section 5 hereof in
substantially equal installments on each of _________ __, 20__, ________ __,
20__ and ________ __, 20__ if the Grantee remains in the continuous employment
of the Company or a Subsidiary until each such date (the period from the Date of
Grant until _________ __, 20__, the “Vesting Period”). Subject to the terms of
the Plan, and except as otherwise provided in any employment, severance, change
in control or similar agreement between the Grantee and the Company or any
Subsidiary, RSUs that do not so become nonforfeitable will be forfeited,
including if the Grantee ceases to be continuously employed by the Company or a
Subsidiary prior to the end of the Vesting Period. For purposes of this Notice,
“continuously employed” (or substantially similar terms) means the absence of
any interruption or termination of the Grantee’s employment with the Company or
a Subsidiary. Continuous employment shall not be considered interrupted or
terminated in the case of transfers between locations of the Company and its
Subsidiaries.
5.    Form and Time of Payment of RSUs.
(a)
Payment for the RSUs, after and to the extent they have become nonforfeitable,
shall be made in the form of Common Stock. Payment shall be made as soon as
administratively practicable following the date that the RSUs become
nonforfeitable pursuant to Section 4 hereof (but, unless the Grantee enters into
a deferral arrangement in accordance with procedures established by the Company,
in no event later than required to satisfy the short-term deferral exemption
under Section 409A of the Code).






--------------------------------------------------------------------------------




(b)
The Company’s obligations to the Grantee with respect to the RSUs will be
satisfied in full upon the issuance of Common Stock corresponding to such RSUs.

6.    Dividend Equivalents; Voting and Other Rights.
(a)
The Grantee shall have no rights of ownership in the Common Stock underlying the
RSUs and no right to vote the Common Stock underlying the RSUs until the date on
which the Common Stock underlying the RSUs is issued or transferred to the
Grantee pursuant to Section 5 above.

(b)
From and after the Date of Grant and until the earlier of (i) the time when the
RSUs become nonforfeitable and are paid in accordance with Section 5 hereof or
(ii) the time when the Grantee’s right to receive Common Stock in payment of the
RSUs is forfeited in accordance with Section 4 hereof, on the date that the
Company pays a cash dividend (if any) to holders of Common Stock generally, the
Grantee shall be credited with cash per RSU equal to the amount of such
dividend. Any amounts credited pursuant to the immediately preceding sentence
shall be subject to the same applicable terms and conditions (including vesting,
payment and forfeitability) as apply to the RSUs based on which the dividend
equivalents were credited, and such amounts shall be paid in cash at the same
time as the RSUs to which they relate.

(c)
The obligations of the Company under this Notice will be merely that of an
unfunded and unsecured promise of the Company to deliver Common Stock in the
future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Notice.

7.
Adjustments. The RSUs and the number of shares of Common Stock issuable for each
RSU, and the other terms and conditions of the grant evidenced by this Notice,
are subject to mandatory adjustment, including as provided in Section 11 of the
Plan.

8.
Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to the Grantee of Common Stock or any other payment to the Grantee or
any other payment or vesting event under this Notice, the Grantee agrees that
the Grantee will satisfy such requirement in a manner determined by the
Committee prior to any payment to the Grantee, including but not limited to a
“sell to cover” transaction through a bank or broker. It shall be a condition to
the obligation of the Company to make any such delivery or payment that the
Grantee has satisfied such requirement in the form or manner specified by the
Company. In no event will the market value of the Common Stock to be withheld,
sold and/or delivered pursuant to this Section 8 to satisfy applicable
withholding taxes exceed the maximum amount of taxes or other amounts that could
be required to be withheld.

9.    Compliance With Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other




--------------------------------------------------------------------------------




provision of the Plan and this Notice, the Company shall not be obligated to
issue any Common Stock pursuant to this Notice if the issuance thereof would
result in a violation of any such law.
10.    Compliance With or Exemption From Section 409A of the Code. To the extent
applicable, it is intended that this Notice and the Plan comply with or be
exempt from the provisions of Section 409A of the Code. This Notice and the Plan
shall be administered in a manner consistent with this intent, and any provision
that would cause this Notice or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with or be exempt
from Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Grantee).
11.    Interpretation. Any reference in this Notice to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.
12.    No Right to Future Awards or Employment. The grant of the RSUs under this
Notice to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the RSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Notice shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of the Grantee.
13.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Notice or the Plan shall not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.
14.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Notice to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Notice without the Grantee’s written consent, and (b) the Grantee’s
consent shall not be required to an amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code or Section 10D of the
Exchange Act.
15.    Severability. In the event that one or more of the provisions of this
Notice shall be invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.
16.    Relation to Plan. This Notice is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Notice and the Plan, the Plan shall govern. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except




--------------------------------------------------------------------------------




as expressly provided otherwise herein or in the Plan, have the right to
determine any questions which arise in connection with this Notice.
Notwithstanding anything in this Notice to the contrary, the Grantee
acknowledges and agrees that this Notice and the award described herein are
subject to the terms and conditions of the Company’s clawback policy (if any) as
may be in effect from time to time specifically to implement Section 10D of the
Exchange Act and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities exchange
on which the Common Stock may be traded).
17.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an online or electronic
system established and maintained by the Company or another third party
designated by the Company.
18.    Governing Law. This Notice shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
19.    Successors and Assigns. Without limiting Section 3 hereof, the provisions
of this Notice shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
20.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Notice and the Plan, (c) understands the terms and conditions of this
Notice and the Plan and (d) agrees to such terms and conditions.


